Exhibit 10.2

 

December 23, 2008

 

Charles E. Cauthen

[home address]

Tampa, FL [zip]

 

Dear Charles:

 

We are pleased that you have accepted the position of President and Chief
Operating Officer of Walter Investment Management Corporation, the surviving
entity following the merger of JWH Holding Company, LLC (“JWHHC”) with Hanover
Capital Mortgage Holdings, Inc. (“HCM”) pursuant to the Agreement and Plan of
Merger entered into between JWHHC and HCM (the “Company”).   This agreement will
be the sole obligation of the survivor corporation following the merger of JWHHC
and HCM. While employed, you agree to devote your full time and efforts to
advancing the Company’s interests.

 

The purpose of this letter is to confirm your acceptance of the terms of your
employment, effective October 1, 2008, as follows:

 


1.                                       AS PRESIDENT AND CHIEF OPERATING
OFFICER OF THE COMPANY, YOU SHALL REPORT TO AND SERVE AT THE DIRECTION OF THE
CHAIRMAN AND CHIEF EXECUTIVE OFFICER OF THE COMPANY. IN YOUR CAPACITY AS
PRESIDENT AND CHIEF OPERATING OFFICER, YOU WILL BE RESPONSIBLE FOR MANAGING ALL
ASPECTS OF THE BUSINESS INCLUDING FINANCIAL AND STRATEGIC ISSUES, AS WELL AS
GROWTH AND RETURN OBJECTIVES.


 


2.                                       YOUR COMPENSATION PACKAGE WILL BE AS
FOLLOWS:

 

(a)                                  Base Salary

 

$400,000 per year commencing October 1, 2008, which will be subject to periodic
review and adjustment by the Compensation Committee of the Board of Directors of
the Company and paid in accordance with the payroll practices of the Company, as
they may change from time to time.

 

(b)                                 Bonus

 

Your annual target bonus will be 70% of your base salary or $280,000 at your
current base pay. The amount of your bonus

 

1

--------------------------------------------------------------------------------


 

will fluctuate based upon actual performance under the Company’s bonus plan as
in effect from time to time. The amount of your bonus is dependent upon the
achievement of the Company’s annual financial and other goals, as well as the
accomplishment of individual objectives, each mutually agreed upon in writing
each year. To receive a bonus, you must be employed through the end of the year
for which the bonus is payable (the “Bonus Year”).  The bonus for a Bonus Year
will be payable to you during the next following year (the “Bonus Payment Year”)
immediately upon the closing of the Company’s books for the Bonus Year, but not
later than March 14 of the Bonus Payment Year.

 

For calendar year 2008, your annual bonus will be $400,000, which will be paid
to you no later than December 31, 2008.

 

(c)           Benefits

 

(i)    You will be entitled to receive from the Company prompt reimbursement for
all reasonable out-of-pocket business expenses incurred by you in the
performance of your duties hereunder, in accordance with the most favorable
policies, practices and procedures of the Company relating to reimbursement of
business expenses incurred by Company directors, officers or employees in effect
at any time during the 12 month period preceding the date you incur the
expenses; provided, however, that any such expense reimbursement will be made no
later than the last day of the calendar year following the calendar year in
which you incur the expense, will not affect the expenses eligible for
reimbursement in any other calendar year, and cannot be liquidated or exchanged
for any other benefit.

 

(ii)   Participation in the Company’s group life and health insurance benefit
programs generally applicable to executives in the location in which you are
primarily based, and in accordance with their terms, as they may change from
time to time.

 

(iii)  Participation in the Company’s retirement plan, generally applicable to
salaried employees in the location in which you are primarily based, as it may
change from time to time and in accordance with its terms. Your eligibility to
participate will be consistent with the requirements of ERISA.

 

(iv)  Participation in the Company’s long-term incentive plan as it applies to
other executives and subject to terms of the Company’s Long-Term Incentive Plan.
For 2009, your annual

 

2

--------------------------------------------------------------------------------


 

long-term incentive opportunity will have an economic value of $400,000.

 

You understand and agree that the Jim Walter Homes Holding Company, LLC equity
grant you received under your previous employment letter agreement dated
November 2, 2006 will be cancelled at the Effective Time of the Merger and the
Company will issue you equity equivalent to 0.833% of the shares in the Company
in fully vested restricted stock units, with deferral for a minimum of three
years. The number of restricted stock units granted will be based on the total
number of shares outstanding in the Company. Your right to receive the 0.833%
stock interest is fully vested and not subject to forfeiture, as of the
Effective Time of the Merger. Dividend equivalents will be paid to you in cash
until the end of the deferral period. In accordance with Treas. Reg.
1.409A-3(e), the dividend equivalents will be treated separately from your right
to the 0.833% stock interest and the dividend equivalents, if any, must be paid
contemporaneously with actual dividends, if any, but at least annually.

 

(v)         30 days of annual vacation to be used each year, without carryover
of unused vacation days, and in accordance with the Company’s vacation policy,
as it may change from time to time.

 

(vi)      You will receive a monthly auto allowance of $1,500, subject to the
usual withholding taxes.

 

Your Benefits under this Agreement, including grants to you under the Company’s
Long-Term Incentive Plan, will be subject to periodic review and increase by the
Compensation Committee of the Board of Directors of the Company.

 

3.             It is agreed and understood that your employment with the Company
is to be at will, and either you or the Company may terminate the employment
relationship at any time for any reason, with or without cause, and with or
without notice to the other; nothing herein or elsewhere constitutes or shall be
construed as a commitment to employ you for any period of time.

 

4.             You agree that all inventions, improvements, trade secrets,
reports, manuals, computer programs, systems, tapes and other ideas and
materials developed or invented by you during the period of your employment with
the Company, either solely or in collaboration with others, which relate to the
actual or anticipated business or research of the Company, which result from or
are suggested by any work you may do for the Company, or which result from use
of the Company’s premises or the Company’s or its customers’ property
(collectively, the “Developments”) shall be the sole and exclusive property of
the Company.  You

 

3

--------------------------------------------------------------------------------


 

hereby assign to the Company your entire right and interest in any such
Developments, and will hereafter execute any documents in connection therewith
that the Company may reasonably request.

 

5.             As an inducement to the Company to make this offer to you, you
represent and warrant that you are not a party to any agreement or obligation
for personal services, and there exists no impediment or restraint, contractual
or otherwise on your power, right or ability to accept this offer and to perform
the duties and obligations specified herein.

 

6.             In the event of your Involuntary Termination (as defined below),
other than for “Cause” (also defined below), in the event of your Constructive
Termination (also defined below), other than as a result of death or disability,
you will be entitled to the following severance benefits, in accordance with all
government regulations, e.g. IRC 409A:

 

·                  18 months of base salary continuation and target bonus,
including your vehicle allowance

 

·                  Continued participation in benefits, to the extent the plans
allow, until the earlier of the 18-month anniversary of the termination date or
until you are eligible to receive comparable benefits from subsequent
employment.  The COBRA election period will not commence until the expiration of
that 18-month period.  If continued participation in any benefit plan will
result in taxable reimbursement payments to you, the payment will be provided
only if the filing of the claim for payment and completion of the reimbursement
payment can reasonably be completed by the end of the calendar year following
the year in which the expense is incurred.

 

“Involuntary Termination” shall mean your termination from employment due to the
independent exercise of unilateral authority by Company to terminate your
services, other than due to your implicit or explicit request, where you are
willing and able to continue performing services. The determination of whether a
termination of employment is involuntary is based on all the facts and
circumstances. Any reference in this Agreement to “termination of employment”
shall mean “separation from service” within the meaning of Treas. Reg.
1.409A-1(h).

 

“Cause” shall mean conviction of a felony arising from any act of fraud,
embezzlement or willful dishonesty in relation to the business or affairs of the
Company or any other felonious conduct on your part that is demonstrably
detrimental to the best interests of the Company or any subsidiary or
affiliate.”

 

“Constructive Termination” shall mean, without your written consent: (a) a
material failure of the Company to comply with the provisions of this agreement,
(b) a material diminution of your position (including status, offices, title and
reporting relationships), duties or responsibilities or pay, (c) any purported
termination of your employment other than for Cause, or (d) forced relocation of
your primary job location more than 50 miles from the Company’s Tampa, Florida
location.

 

4

--------------------------------------------------------------------------------


 

For purposes of this Agreement, a significant diminution in pay or
responsibility shall not have occurred if: (i) the amount of your bonus
fluctuates due to performance considerations under the Company’s executive
incentive plan or other Company incentive plan applicable to you and in effect
from time to time, or (ii) you are transferred to a position of comparable
responsibility and compensation within the Company.

 

To be entitled to severance benefits under this paragraph you must terminate
employment from the Company.  For this purpose, your termination of employment
must be considered a “separation from service” within the meaning of Code
§409A(a)(2)(A)(i) and any guidance or regulations issued thereunder.

 

To be entitled to severance benefits on the basis of Constructive Termination
the event causing Constructive Termination must not be implemented for the
purpose of avoiding the restrictions of the Code Section 409A restrictions and
you must terminate employment from the Company within one year following the
initial existence of the Constructive Termination event.  In addition, your
termination of employment may not occur before you have given the Company notice
of the existence of the Constructive Termination event and a period of at least
30 days to remedy the situation.  Your notice to the Company must occur within
the 90 day period following the initial existence of the Constructive
Termination event.

 

Payments of severance pay made pursuant to this paragraph shall be paid to you
at the Company’s normal payroll dates as if you were still employed by the
Company.  The Company will not accelerate or delay payment of such amounts to an
earlier or later date except to the extent such change in payment date is
permissible under Section 409A of the Code.

 

7.             Non-Compete.  It is understood and agreed that you will have
substantial relationships with specific businesses and personnel, prospective
and existing, vendors, contractors, customers, and employees of the Company that
result in the creation of customer goodwill. Therefore, following the
termination of employment under this Agreement for any reason and continuing for
a period of eighteen (18) months from the date of such termination, so long as
the Company or any affiliate, successor or assigns thereof is in the real estate
investment trust/mortgage servicing business/insurance agency or like business
within the Restricted Area (defined as the real estate investment trust/mortgage
industries in which the Company competes at the time of your separation), unless
the Board of Directors approves an exception. You shall not, directly or
indirectly, for yourself or on behalf of, or in conjunction with, any other
person, persons, company, partnership, corporation, business entity or
otherwise:

 

a.               Call upon, solicit, write, direct, divert, influence, or accept
business (either directly or indirectly) with respect to any account or customer
or prospective customer of the Company or any corporation controlling,
controlled by, under common control with, or otherwise related to the Company,
including but not

 

5

--------------------------------------------------------------------------------


 

limited to Walter Investment Management Corporation, Hanover Capital Mortgage
Holdings, Inc., Walter Mortgage Company, or any other affiliated companies; or

 

b.     Hire away any independent contractors or personnel of the Company and/or
entice any such persons to leave the employ of the Company or its affiliated
entities without the prior written consent of the Company

 

8.             Non-Disparagement.     Following the termination of employment
under this Agreement for any reason and continuing for so long as the Company or
any affiliate, successor or assigns thereof carries on the name or like business
within the Restricted Area, you shall not, directly or indirectly, for yourself
or on behalf of, or in conjunction with, any other person, persons, company,
partnership, corporation, business entity or otherwise:

 

a.     Make any statements or announcements or permit anyone to make any public
statements or announcements concerning Employee’s termination with the Company,
or

 

b.     Make any statements that are inflammatory, detrimental, slanderous, or
negative in any way to the interests of the Company or its affiliated entities.

 

9.             You acknowledge and agree that you will respect and safeguard the
Company’s property, trade secrets and confidential information. You acknowledge
that the Company’s electronic communication systems (such as email and
voicemail) are maintained to assist in the conduct of the Company’s business and
that such systems and data exchanged or stored thereon are Company property.  In
the event that you leave the employ of the Company, you will not disclose any
Company trade secrets or confidential information you acquired while an employee
of the Company to any other person or entity, including without limitation, a
subsequent employer, or use such information in any manner.

 

10.           In the event that any portion of any payment under this agreement,
or under any other agreement with, or plan of the Company (in the aggregate,
Total Payments) would constitute an “excess parachute payment,” such that a
golden parachute excise tax is due, the Company shall provide to you, in cash,
an additional payment in an amount sufficient to cover the full cost of any
excise tax and all of your additional federal, state, and local income, excise,
and employment taxes that arise on this additional payment (cumulatively, the
Full Gross-Up Payment), such that you are in the same after-tax position as if
you had not been subject to the excise tax. For this purpose, you shall be
deemed to be in the highest marginal rate of federal, state, and local income
taxes in the state and locality of your residence on the date of your
termination. For purposes of this agreement, the term “excess parachute payment”
shall have the meaning assigned to such term in Section 280G of the Internal
Revenue Code, as amended (the Code), and the term “excise tax” shall mean the
tax imposed on such excess parachute payment pursuant

 

6

--------------------------------------------------------------------------------


 

to Sections 280G and 4999 of the Code.  Any Full Gross-Up Payment made under
this paragraph will be made by December 31 of the year next following the
calendar year in which you pay the taxes to the applicable taxing authority.

 

11.           Tax Compliance Delay in Payment.  If the Company reasonably
determines that any payment or benefit due under this Agreement, or any other
amount that may become due to you after termination of employment, is subject to
Section 409A of the Code, and also determines that you are a “specified
employee,” as defined in Section 409A(a)(2)(B)(i) of the Code, upon your
termination of employment for any reason other than death (whether by
resignation or otherwise), no amount may be paid to you or on your behalf
earlier than six months after the date of your termination of employment (or, if
earlier, your death) if such payment would violate the provisions of
Section 409A of the Code and the regulations issued thereunder, and payment
shall be made, or commence to be made, as the case may be, on the date that is
six months and one day after your termination of employment (or, if earlier, one
day after your death).  For this purpose, you will be considered a “specified
employee” if you are employed by an employer that has its stock publicly traded
on an established securities market or certain related entities have their stock
traded on an established securities market and you are a “key employee”, with
the exact meaning of “specified employee”, “key employee” and “publicly traded”
defined in Section 409A(a)(2)(B)(i) of the Code and the regulations
thereunder.    Notwithstanding the above, the Company hereby retains discretion
to make determinations regarding the identification of “specified employees” and
to take any necessary corporate action in connection with such determination.

 

12.           You acknowledge and agree that you have read this letter agreement
carefully, have been advised by the Company to consult with an attorney
regarding its contents, and that you fully understand the same.

 

13.           It is agreed and understood that this acceptance letter shall
constitute our entire agreement with respect to the subject matter hereof and
shall supersede all prior agreements, discussions, understandings and proposals
(written or oral) relating to your employment with the Company. This letter
agreement will be interpreted under and in accordance with the laws of the State
of Florida without regard to conflicts of laws.

 

14.           You and the Company intend that payments and benefits under this
Agreement comply with Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  In the event that any provision of this Agreement is
determined by you or the Company to not comply with Code Section 409A, the
Company shall fully cooperate with you to reform the Agreement to correct such
noncompliance to the extent permitted under any guidance, procedure, or other
method promulgated by the Internal Revenue Service now or in the future that
provides for such correction as a means to avoid or mitigate any taxes,
interest, or penalties that would otherwise be incurred by you on account of
such non-compliance.

 

7

--------------------------------------------------------------------------------


 

Charles, we are delighted that you have accepted this opportunity. If the terms
contained within this letter are acceptable, please sign one of the enclosed
copies and return it to me in the envelope provided and retain one copy for your
records.

 

Very truly yours,

 

JWH Holding Company, LLC

 

/s/ Mark J. O’Brien

 

 

By: Mark J. O’Brien

Its: Chairman and Chief Executive Officer

 

 

ACCEPTANCE

 

I have read the foregoing, have been advised to consult with counsel of my
choice concerning the same, and I fully understand the same.  I approve and
accept the terms set forth above as governing my employment relationship with
the Company.

 

Signature

Charles Cauthen

 

Date

December 23, 2008

 

8

--------------------------------------------------------------------------------